UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-147245 OPTIONS MEDIA GROUP HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 26-0444290 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer IdentificationNo.) 265 S. Federal Hwy. Suite 248 Deerfield Beach, FL. (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(561) 368-5067 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Class Outstanding at November 19, 2012 Common Stock, $0.001 par value per share 4,384,740,092 shares OPTIONS MEDIA GROUP HOLDINGS, INC. AND SUBSIDIARIES TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 Consolidated Balance Sheets as of September 30, 2012 (Unaudited) and December 31, 2011 3 Consolidated Statements of Operations (Unaudited) for the Three and Nine Months Ended September 30, 2012 and 2011 4 Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended September 30, 2012 and 2011 5 Notes to Consolidated Financial Statements (Unaudited) 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 36 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 48 ITEM 4. CONTROLS AND PROCEDURES 48 PART II. OTHER INFORMATION 49 ITEM 1. LEGAL PROCEEDINGS 49 ITEM 1A. RISK FACTORS 49 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 49 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 49 ITEM 4. MINE SAFETY DISCLOSURES 49 ITEM 5. OTHER INFORMATION 49 ITEM 6. EXHIBITS 49 SIGNATURES 50 EXHIBIT INDEX 51 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS OPTIONS MEDIA GROUP HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2012 December 31, 2011 ASSETS (unaudited) Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $200,311 atSeptember 30,2012 and December31, 2011 – – Prepaid expenses Prepaid marketing expense Other current assets Total current assets Property and equipment, net of accumulated depreciation of$0 and $90,183 at September 30,2012 and December31, 2011, respectively – Prepaid marketing expense, net of current portion Intangible assets, net of accumulated amortization of $187,500 and $187,500 at September 30,2012 and December31, 2011 – Other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ (DEFICIT) EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Customer deposits Deferred revenue – Warrant liabilities Embedded conversion option liabilities Convertible notes payable Note payable Bridge notes payable – Due to related parties Other current liabilities Dividends payable Total current liabilities Notes payable, net of current portion – Total liabilities Commitments and contingencies (Note 12) Options Media Group Holdings, Inc. (OPMG) stockholders’ (deficit) equity: Preferred stock; $0.001 par value, 10,000,000 shares authorized Preferred stock; $0.001 par value Series A, 12,360 and 16,650 issued and outstanding at September 30, 2012 and December31, 2011 respectively (liquidation value of $1,236,000 as of September 30,2012) 13 17 Preferred stock; $0.001 par value Series B, C, D, E, F, G none issued and outstanding at bothSeptember30, 2012 and December31, 2011 – – Preferred stock; $0.001 par value Series D, none and 483,633 issued and outstanding at September 30,2012 and December31, 2011 – Preferred stock; $0.001 par value Series I, 100 and none issued and outstanding at September30, 2012 and December31, 2011, respectively – – Common stock; $0.001 par value, 8,500,000,000 shares authorized, 4,359,271,369 and993,859,509 issued and outstanding at September 30, 2012 and December31,2011, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ (deficit) equity ) ) Total liabilities and stockholders’ (deficit) equity $ $ The accompanying unaudited notes are an integral part of these unaudited consolidated financial statements. 3 OPTIONS MEDIA GROUP HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, Net revenues $
